Citation Nr: 1034486	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-17 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the 
Veteran's service-connected degenerative changes of the lumbar 
spine with left sacroiliac joint strain (lower back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1970 to October 1975 
and from January 2004 to January 2005.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Cheyenne, Wyoming Regional Office (RO). 


FINDING OF FACT

The Veteran's thoracolumbar spine has forward flexion of 80 
degrees, a combined range of motion of 230 degrees, and localized 
tenderness over his left sacroiliac joint that does not result in 
an abnormal gait or spinal contour.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a lower 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 
4.27, 4.40, 4.71a, Diagnostic Codes (DC) 5235-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Further, examination reports are to be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the procedural history of the Veteran's claims is 
instructive.  The Veteran first sought service connection for a 
lower back disability in March 2006.  The Veteran underwent a VA 
examination in August 2006.  Based on the results of this 
examination, the RO granted service connection and assigned a 
disability rating of 10 percent in a September 2006 rating 
decision.  The Veteran thereafter filed a timely Notice of 
Disagreement.  After the RO issued a Statement of the Case in 
June 2007, the Veteran filed a timely Substantive Appeal.  

The Veteran's lower back disability has been evaluated as 10 
percent disabling under the General Rating Formula for Diseases 
and Injuries of the Spine, codified at 38 C.F.R. § 4.71, DCs 
5235-5243.  Under the General Rating Formula, a 10 percent 
evaluation is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 degrees; 
or the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  Id.  

A 20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine warrants a 40 percent rating.  
A rating in excess of 40 percent for a lumbar spine disability 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees and 
left and right lateral rotation are 0 to 30 degrees.  The normal 
combined rating of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Again, the Veteran seeks an initial rating higher than 10 percent 
for his service-connected lower back disability.  After reviewing 
the evidence, however, the Board finds the current rating to be 
appropriate for the reasons that follow.

The Veteran underwent a VA examination in August 2006.  The 
examiner reviewed the Veteran's claims file and medical history.  
The Veteran reported how he first injured his back and the 
effects on his daily life that resulted from that injury.  

Upon examination, the examiner noted that the Veteran had flexion 
of 80 degrees with no pain, extension to 30 degrees with pain at 
30 degrees, right and left lateral flexion to 30 degrees with no 
pain, and right and left rotation to 30 degrees with pain at 30 
degrees.  Repetitive motion increased the Veteran's pain, but 
there was no additional loss of range of motion due to pain, 
weakness, impaired endurance, fatigue, incoordination, or flare-
ups measured.  While the Veteran did have tenderness over the 
left sacroiliac joint, he suffered from no other tenderness and 
no spasms.  The Veteran's posture and gait were normal.  His 
strength, sensation, and reflexes in the lower extremities were 
also normal.  

Besides this examination, little other evidence has been obtained 
and associated with the Veteran's claims file.  Records from the 
Gem City Bone and Joint clinic reflect that the Veteran received 
treatment for lower back pain.  As these records showed treatment 
prior to the Veteran's seeking service connection for his back, 
they are of little relevance in a claim for an increased initial 
rating.  Other private medical records associated with the claims 
file but from an unknown source are similarly of little 
relevance, as they also deal with treatment that the Veteran 
underwent prior to his seeking service connection.  

Based on this evidence, it is clear that the 10 percent rating 
assigned is appropriate.  Again, a 10 percent rating is warranted 
with forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or the combined range 
of motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or with muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71, DCs 5235-5243.  Here, 
the August 2006 VA examination revealed the Veteran to have 
forward flexion of 80 degrees, a combined range of motion of 230 
degrees, and localized tenderness over his left sacroiliac joint.  
These manifestations are all consistent with the criteria for a 
10 percent evaluation.  

A higher 20 percent rating would only be appropriate if forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  As noted above, the 
Veteran's range of motion is far outside the bounds for the 20 
percent rating.  Further, the examiner found that the Veteran had 
a normal gait, and she did not report the Veteran to be suffering 
from an abnormal spinal contour.  As the Veteran's symptoms have 
remained consistent over the appeals period, staged ratings are 
inapplicable.  Further, though the Veteran had pain when reaching 
his maximum range of motion at some points, he had no loss of 
motion with repetitive motion and no loss of motion due to pain, 
weakness, impaired endurance, fatigue, incoordination, or flare-
ups.  Accordingly, a higher rating under DeLuca is not warranted.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examination found that the Veteran suffers 
from degenerative changes of the lumbar spine with chronic pain 
and left sacroiliac joint strain.  This lower back disability 
results in decreased range of motion and tenderness localized 
over the Veteran's sacroiliac joint; both of these symptoms are 
contemplated under the 10 percent rating assigned.  As the 
Veteran's symptoms are already provided for in the applicable 
rating criteria, the first criterion of the Thun framework is not 
met, ending the Board's inquiry.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify for this claim.  Service connection 
for this issue was granted in a September 2006 rating decision.  
The Veteran is now appealing the downstream issue of the initial 
rating that was assigned.  Therefore, additional VCAA notice is 
not required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records and records of his private medical treatment, 
and he has not identified any further pertinent records that have 
not been obtained.  The Veteran was afforded a VA compensation 
and pension examination.  The Board notes that the evidence 
already of record is adequate to allow resolution of the appeal.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

An initial rating in excess of 10 percent for the Veteran's lower 
back disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


